DETAILED ACTION
Claims 1-6, 11, 14-20, 24, and 28 are pending and currently under review.
Claims 7-10, 12-13, 21-23, and 25-27 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5/24/2021 has been entered.  Claims 1-6, 11, 14-20, 24, and 28 remain(s) pending in the application.  Applicant’s remarks/amendments to the Claims have overcome each and every 112 rejection previously set forth in the Non-Final Office Action mailed 3/02/2021.

Allowable Subject Matter
Claims 1-6, 11, 14-20, 24, and 28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
See previous office action mailed 3/02/2021 for detailed reasons for allowance regarding claims 1-6, 11, and 14-18.
Claims 19-20 are directed to an apparatus and control program for the method as recited in independent claim 1.  Furthermore, the apparatus of claim 19 requires a plurality of solidifying sections and corresponding lasers, said .  

Response to Arguments
The previous 112(a) rejections have been withdrawn in view of applicants’ remarks filed 5/24/2021.
The previous 103 rejections over Ohno have been withdrawn in view of applicants’ amendments filed 5/24/2021.

Conclusion
Claims 1-6, 11, 14-20, 24, and 28 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NICHOLAS A WANG/Examiner, Art Unit 1734